ORDER
PER CURIAM.
Defendant appealed her judgments of conviction by a jury of first degree murder, § 565.020, RSMo 1986, and armed criminal action, § 571.015, RSMo 1986, as well as the denial of her Rule 29.15 Motion for post-conviction relief. See State v. Lannert, 889 S.W.2d 131 (Mo.App.E.D.1994). We affirmed in all respects except we remanded for a gender-Batson hearing. Id. at 135. The trial court denied her objection that the State impermissibly used its preemptory strikes in a gender-biased manner. Defendant claims this was error. We affirm. We have reviewed the record and find the claims of error are without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. Rule 30.25(b).